COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:      Barbara Regina Schlein V. Anthony Griffin

Appellate case number:    01-14-00799-CV

Trial court case number: CV-0069481

Trial court:              County Court at Law No 2 of Galveston County

Date motion filed:        April 27, 2016

Party filing motion:      Barbara Regina Schlein

       It is ordered that the motion for rehearing en banc is   DENIED     GRANTED.


Judge’s signature: /s/ Evelyn v. Keyes
                         Acting Individually     Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: June 21, 2016